                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JEWEL E. DYER,                                       Case No. 18-cv-04052-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER TERMINATING
                                   9
                                                v.                                           PLAINTIFF’S IN FORMA
                                                                                             PAUPERIS STATUS
                                  10    TIMOTHY PEARCE, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 that was

                                  14   dismissed at screening. Plaintiff filed an appeal with the Ninth Circuit and the case has been

                                  15   referred back to this Court for the limited purpose of determining whether plaintiff’s in forma

                                  16   pauperis status should continue or whether the appeal is frivolous or taken in bad faith.

                                  17          An indigent party who cannot afford the expense of pursuing an appeal may file a motion

                                  18   for leave to proceed in forma pauperis. Fed. R. App. P. 24(a); 28 U.S.C. § 1915(a)(1). Pursuant

                                  19   to Federal Rule of Appellate Procedure 24(a), “a party to a district-court action who desires to

                                  20   appeal in forma pauperis must file a motion in the district court.” The party must attach an

                                  21   affidavit that (1) shows in detail “the party’s inability to pay or give security for fees and costs,”

                                  22   (2) “claims an entitlement to redress,” and (3) “states the issues that the party intends to present on

                                  23   appeal.” Fed. R. App. P. 24(a)(1). However, even if a party provides proof of indigence, “an

                                  24   appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in

                                  25   good faith.” 28 U.S.C. § 1915(a)(3). An appeal is in “good faith” where it seeks review of any

                                  26   issue that is “non-frivolous.” Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).

                                  27   An issue is “frivolous” if it has “no arguable basis in fact or law.” See O’Loughlin v. Doe, 920

                                  28   F.2d 614, 617 (9th Cir. 1990).
                                   1          Plaintiff’s complaint in this case was duplicative of a prior action. See Dyer v. Pearce, No.

                                   2   17-cv-2640 JD. The earlier case was dismissed with prejudice at screening and the Ninth Circuit

                                   3   denied his appeal. In this case plaintiff argues that the dismissal of the prior case was improper,

                                   4   yet the appeal of that dismissal has already been denied. Because plaintiff’s current action has no

                                   5   arguable basis in fact or law his in forma pauperis status is TERMINATED. The Clerk is

                                   6   requested to forward this Order to the Ninth Circuit in case No. 18-17080.

                                   7          IT IS SO ORDERED.

                                   8   Dated: November 2, 2018

                                   9

                                  10
                                                                                                    JAMES DONATO
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JEWEL E. DYER,
                                   4                                                          Case No. 18-cv-04052-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        TIMOTHY PEARCE, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 2, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Jewel E. Dyer ID: #T-3
                                       Napa State Hospital
                                  18   2100 Napa Valley Highway
                                       Napa, CA 94558-6293
                                  19

                                  20

                                  21   Dated: November 2, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
